Exhibit 10.45

 

LEASE CONTRACT

 

PARTIES AND ABBREVIATIONS

 

CLAUSE 1: On the one hand, the lessor, namely Ankara Teknoloji Gelistirme
Bölgesi Kurucu ve Isletici Anonim Sirketi (The Joint Stock Corporation of Ankara
technology development region founder and operator) with corporate seat as
Cyberpark, Cyberplaza B Block 1st floor Bilkent/ANKARA (herein after shall be
shortly referred to as Ankara Cyberpark) and on the other, person or
corporations whose corporate seat, number of trade registration and trade title
are as mentioned in the Annex 1herewith, to be referred to herein after as
lessee or tenant, have come to an agreement in the matter of granting by Ankara
Cyberpark of a lease to the tenant within the framework of conditions set down
below of the site/chattel real (hereinafter shall be referred to in brief as
leasehold) whose itemized description is as given in Annex 1, which is an annex
to hereby contract and constitutes an integral part thereto, and hereby contract
has been entered into by and between the aforesaid parties.

 

ABBREVIATIONS

   : Abbreviations given herein under shall have meaning in the contract as set
forth opposite of each:

Act

   : Act 4691 on technology development regions

Regulations

   : Regulations on implementation of technology development regions

Guidelines

   : Guidelines dated 21.01.2003 on operation of Ankara technology development
region

Teknopark

   : Ankara technology development region set up within campus area of Bilkent
University (Cyberpark)

Management plan

   : Operational plan to be determined by Ankara Cyberpark and to be amended
then after time by time

Managing corporation

   : Ankara Teknoloji Gelistirme Bölgesi Kurucu Ve Isletici Anonim Sirketi

Cyberplaza

   : Two pieces of building located within Ankara technology development region
set up within the campus area of Bilkent University.

 

SUBJECT

 

CLAUSE 2. It is concerned with the assignment, within the framework of
provisions of the pertinent regulations, of the right to use to Lessee of the
freehold whose corporate seat, characteristics, itemized description and main
differentiating elements are as mentioned in Annex 1 to hereby Contract to
enable this latter to enjoy the said freehold with care and in keeping with
object which hereby Contract pursues.

 

LEASE TERM

 

CLAUSE 3. Lease term is the term indicated in Annex 1 to start from the date on
which the freehold is handed over to Lessee providing conditions stipulated in
the Annex to Contract are fulfilled in conformity with Contract provisions and
as from date Lessee takes delivery of the same

 

LESSEE’S LEGAL AND FINANCIAL DUTIES AND OBLIGATIONS.

 

CLAUSE 4.1 All and any permission, leave, approval, authentication,
registration, certification, licensing, annotation, assignment, recording which
Lessee has to seek, obtain, take, perform by reason of its legal obligations or
as a requirement of Contract,

 

4.2 from and before public authorities, governmental departments, governmental
and administrative offices, public entities and institutions, state economic
enterprises, government contribution funds, associations, fund management and
administrations, local authorities, municipalities, administrative units
attached to offices of mayor, municipal departments, municipal police
authorities, gendarmeries, and other safety institutions and forces, health and
social assistance institutions, employment, work safety, social insurance
institutions, offices of attorney general, justice authorities, administrative
and judicial jurisdiction organs, offices of bailiff, offices of execution and
bankruptcy, registries of trade records, customs authorities, foreign exchange
offices, professional associations, offices of Notary public, from offices of
land and ship registry In connection with hereby Contract and with the drawing
up, signature, entering into effect of the same, with its remaining valid and in
effect, with implementation, termination, completion thereof, its becoming null
and void, liquidation, dissolution or depending upon conditions in which the
freehold are, making the same operative, running, using the same, dissolving
lease contract, return and handing over to Lessor of the freehold and acquittal
of Ankara Cyberpark, and extension, refurbishment, renewal, assignment,
correction, amendment, duplication and authentication of duplicates which need
to be made in respect of the said, making necessary applications for, pursuance
of transactions relevant thereto and bringing such transactions to an end,
drawing up of documents, certificates, arrangement of files and submission of
the same to Ankara Cyberpark in a way conform to regulations in effect and to
Contract shall be carried out and fulfilled by Lessee, if and when necessary.



--------------------------------------------------------------------------------

4.3 All and any taxes, duties, dues, stamp duties, funds, premiums, commissions,
charges, tuition fees, inspection, control, measurement, determination fees,
damages, haulage costs, notification costs and all payments of similar nature to
be made in connection with the using, running, working of the freehold, and from
use made by Lessee, to the exception of tax on chattel real and interests, fines
for delay, payment due to arrears, penalties, damages, costs, expenditures, all
debts arising from writs issued or from liabilities followed by any office of
bailiff or becoming in effect as a result of arbitration award, with interests
and costs relevant thereto shall be payable by Lessee.

 

4.4 If Lessee fails to fulfill obligations mentioned in the clause herein in a
faultless manner, the same shall be under obligation to immediately pay damages
to compensate all positive and negative loss and damage to be incurred by Ankara
Cyberpark and it shall fall upon its obligation to make sure that Ankara
Cyberpark gains acquittal. All transactions, certifications and attachments
thereto mentioned in clause herein shall be under obligation Lessee bears. There
shall fall upon Ankara Cyberpark no obligation, accountability whatsoever under
any title or on grounds of statements, undertakings, operations, transactions,
doings made and carried out by Lessee.

 

4.5 Lessee shall be obligated to comply with provisions of all and any act,
regulations, instructions, circular notices and with all legislations to which
Ankara Technology Development Region is subject in all and any matter concerned.

 

4.6 Lessee shall be under obligation to comply with all rules that prevail
within campus area of Bilkent University where the freehold exists.

 

4.7 Lessee, with the object of fulfilling obligations taken on by Lessor within
the scope of legislation made mention of above, shall be under obligation to
perform all and any duties that fall upon itself bearing on determination of
legal entities and real persons causing damage to upper and lower structures of
Teknopark and on compensation there from of such loss and damage.

 

4.8 Lessee shall further be obligated to display doings which it pursues in
compliance with object mentioned in the relevant Act and to grant permission for
Ankara Cyberpark to make required inspections originating from legislation in
effect in connection with activities conducted by itself.

 

4.9 Lessee, whom shuns away from abiding by legal obligations to arise from
legislation in effect shall be cautioned by Ankara Cyberpark, and in the event
no measure is taken to amend fault /deficiency indicated or in cases this is
reiterated, then Lessee shall be ordered to move from Teknopark on the grounds
of legislation with which Ankara Cyberpark is entitled.

 

STATEMENTS

 

CLAUSE 5.1 Lessee states, declares Ankara Cyberpark and undertakes that their
firm, corporation is a body corporate founded, established, incorporated within
the Republic of Turkey in conformity with legislation in effect at the corporate
seat mentioned in the Annex 1, entered into and recorded into the records of
Trade Registry indicated in the said Annex, acting thereat, that their
corporation is entitled to issue certificate, correspondences, documents, to
grant guarantees, undertakings to be used in transactions having connection to
hereby Contract, to set their hands under such documentary evidences to execute,
draw, confer, arrange such documents, that all permissions, permits whether
legal or private for using such authorizations have already been taken, that all
any certificates and undertakings given and submitted to public and private
authorities are real and valid,

 

5.2 That nothing to prove that any action of execution started against them
faced abortion, that no assertion of inability was rendered against them, that
nothing existed to prove that a certificate of insolvency was issued against
them in accordance with the provisions of the Code of Obligations, that no case
of insolvency, indebtedness, bankruptcy or liquidation existed and was not
expected to take place in close future,

 

5.3 That considering all potential debts and liabilities, it is within their
financial means and powers to make good such liabilities and obligations to
likely arise from hereby Contract.

 

HANDING OVER FREEHOLD TO LESSEE

 

CLAUSE 6. Ankara Cyberpark shall hand over to Lessee within the frame of
provisions of hereby Contract right of using freehold. In the event,
certificates and forms requested from tenant in compliance with legislations in
effect within the term specified in the operational guidelines to govern
Technology development region of Ankara, to be submitted to Ankara Cyberpark in
full and complete and /or obligations mentioned in hereby



--------------------------------------------------------------------------------

Contract and annexes thereto are not fulfilled in full and complete within sixty
days (60) to take inception from date on which hereby Contract has been drawn
up, hereby Contract shall be invalid to the exception of the provisions
regarding paying damages to Ankara Cyberpark and this latter shall not deliver
freehold to tenant. On occurrence of such a case, all damage and loss, whether
direct or indirect, incurred by Ankara Cyberpark shall become payable by tenant.

 

OBLIGATION OF TENANT TO PAY LEASE RENT

 

CLAUSE 7. Tenant shall pay Ankara Cyberpark lease rents mentioned in Annex 1 to
hereby Contract. Tenant cannot avoid making payment of rent, cannot make late or
deficient payment on the grounds of fault, delay and /or similar events to
hinder in full or in part tenant using of and enjoying from freehold due to
omission, neglect, ill will displayed by itself.

 

Tenant, by leaning on presence of cases such as deficiency, fault, breakdown,
delay and /or alike cases which impede either partial or in full its taking
advantage from freehold shall not decline from making payment on time of rent,
nor shall not be allowed to make late or deficient payment.

 

INHIBITION OF MAKING SWAP AND SETOFF

 

CLAUSE 8. Tenant shall not be allowed to make swap and setoff on and over lease
rents which it is obligated to pay against its deferred and in arrears credits.
Even if tenant makes a request for damages on the assertion that Ankara
Cyberpark failed to comply with contract provisions, it shall be able to raise
subject request for damages on the proviso that it provides concrete evidence of
its having paid as appropriate rents in conformity with hereby Contract
provisions.

 

OBLIGATION BY TENANT TO COMPENSATE ALL COSTS INCURRED BY ANKARA CYBERPARK IN
CASE OF ARREARS

 

CLAUSE 9. If tenant falls in arrears in payment of lease rent, in addition to
default interest mentioned in clause 33, the same shall be under obligation of
making immediate payment on presentation by Ankara Cyberpark of certificates
giving evidence that this latter has made payment of notary public fees which
this latter had made by reason of deed of protest issued on occurrence of
non-payment, duties, taxes, dues, stamp duties and costs of postal services paid
in connection with such non-payment, all costs incurred by reason of
communications and haulage incurred to collect rents.

 

GUIDELINES TO GOVERN TENANT USING FREEHOLD

 

CLAUSE 10.1 Tenant accepts, states, declares and undertakes that, within the
frame of provisions and guidelines mentioned in hereby contract and annexes
herewith, it shall not use for illegal purposes or beyond purpose set forth in
hereby contract the freehold, or shall use it with utmost attention and care.

 

10.2 Tenant shall further accept, agree, declare and take on that it shall make
no modification, alteration or change of any sort on leasehold without seeking
beforehand approval in writing of Ankara Cyberpark, that it shall not attempt
connecting subject leasehold, in a way whether transient or permanent, with any
premises whatsoever, that even if such a connection with any premises was made,
it shall not be deemed to constitute a complementary part to leasehold and such
a connection shall be deemed transient and not complementary to chattel real,
even if a permit in this direction had been formerly issued by Cyberpark to
tenant.

 

10.3 In the course of lease term, tenant shall be held accountable for
preservation of leasehold in a safe and secure way under full liability of its
own, for taking all steps required for protection against all risks inclusive of
accident, danger, fire, theft of all and any sort and for making good all
demands for compensation arising from taking deficient and insufficient measures
or from taking no measures at all.

 

10.4 Tenant shall accept, declare and undertake that it shall comply with all
instructions issued by Ankara Cyberpark in association with leasehold, that it
shall abide by as is provisions of the management plan.

 

PAYMENT OF JOINT COSTS IN CONNECTION WITH USING LEASEHOLD

 

CLAUSE 11.1 Lightning, power, power for air-conditioning, water supply and
telephone costs incurred in connection with leasehold shall be borne by lessee
and costs of subscription relevant to such utilities shall be settled in line
with system to be determined by Lessor. Such costs do not enclose joint use
costs mentioned in Annex-1 and share contribution to management costs. If there
exists payments to be made by reason of gauges to be read off, these shall be
payable by tenant to Ankara Cyberpark in line with system to be determined by
Ankara Cyberpark and until date of final payment. Tenant shall bear
accountability for safety and cleaning of leasehold.



--------------------------------------------------------------------------------

11.2 Lessee shall be accountable for paying amount to be found by multiplication
of cost per unit square meter to be reckoned according to overheads for running
and costs for using joint areas in the building where subject leasehold is
situated by surface area in sqm of leasehold, (such costs to include water
supply, power generation, heating costs, parking lots, cleaning of roads and
environment, safety, garbage disposal, application of pesticides to areas of
joint usage). Lessee shall pay Ankara Cyberpark monthly amount falling to its
share from subject costs. In the event payments regarding jointly payable costs
are made late, then the provisions of the management plan shall become
applicable. If no mention as to costs of management and joint usage has been
made in Annex-1, this is taken into account.

 

LEASEHOLD FACING DAMAGE DUE TO A FAULT ATTRIBUTABLE TO TENANT

 

CLAUSE 12. In the event leasehold suffer damage owing to faulty manner adopted
by lessee or to ill will by itself to comply with or non-conformance to
provisions set forth in hereby Contract and in annex thereto, lessee shall
accept, consent to and undertakes to make good damage incurred, to compensate
immediately and all at once all and any damages incurred by Ankara Cyberpark
falling outside the scope of insurance coverage, inclusive of depreciation
suffered by leasehold.

 

AUTHORIZATION OF ANKARA CYBERPARK TO CONTROL LEASEHOLD

 

CLAUSE 13. Lessee accepts, consents to, declares and undertakes that Ankara
Cyberpark, in the course of lease term, within the frame of duties and
responsibilities imposed upon itself with the Regulations on technology
development regions implementation and also within legal confines, has been
entrusted with the authorization to check, investigate, control leasehold either
personally or by means of and through persons to be commissioned by itself and
to caution tenants for these to correct their faulty manner observed committed
either by lessee itself or by third parties and to take measures requisite and
necessary for stopping reiteration of such manners, that it lies upon Ankara
Cyberpark’s discretion to use such authorizations delegated to itself, that
lessee shall grant, confer permit, permissions to itself while this former
intends using such discretions and shall use its best endeavors to ease what
Cyberpark intends doing. In the event a request for investigation or control is
raised by Ankara Cyberpark, the question shall be made known at least one day
prior to day on which such an investigation is intended to Lessee. In case
Lessee chooses to adopt a behavior that would cause prevention of using such
authorizations, makes a bid to intervene in or attempts to make ineffective such
an investigation, then Lessor shall keep reserved its right to terminate
Contract in line with the provisions of the Clause 38 herein after.

 

OTHER OBLIGATIONS BY LESSEE

 

CLAUSE 14.1 If Lessee intends doing a constructive change, modification in and
on leasehold, then the same shall be obligated to seek approval in writing from
Lessor under any and all conditions whatsoever by showing Lessor architectural,
electrical and mechanical projects indicating changes on freehold this latter
intends performing before implementation takes effect. Lessee, after obtaining
consent in writing of Lessor shall start legal formalities to obtain permission
for construction works from relevant authorities.

 

14.2 Lessee shall not make any attempt to exceed electric power assigned,
allocated for its use and shall not further make any modification, addition or
cancellation in mechanical sections of freehold without seeking beforehand
permission for from and by Lessor.

 

14.3 Lessee may perform and shall be allowed to perform any decorative works,
ornamentation, modification and repair which the former deems requisite and
necessary to accomplish object which it intends to perform by hiring leasehold,
providing a notification in writing is made to Ankara Cyberpark fifteen days
prior to and providing further all costs to be incurred in association with such
ornamentation, modification and repair are to be borne by itself and no damage
to bearing columns of leasehold is inflicted.

 

However, if constructive works Lessee intends doing requires obtaining a
separate license of construction, then Lessee shall be entitled to seek such a
license and to pursue formalities after obtaining approval in writing by Lessor.
Costs to be incurred on account of damage and breakdowns caused by such
modifications shall be borne by and become payable by Lessee.

 

14.4 Keys requisite and necessary for use of all doors and gates in the course
of lease term of leasehold shall be handed over to Lessee. This latter shall be
entitled to change all locks and keys and to add safety locks to gates and doors
with costs thereof borne by itself.

 

14.5 It is imperative and requisite that a permission in writing from Ankara
Cyberpark to effectuate arrangement and modification affecting outer front of
leasehold or the front facing the main corridor of the same is sought
beforehand.



--------------------------------------------------------------------------------

14.6 Lessee shall be liable to effect small repairs to be carried out within
leasehold. With the object of preserving and protecting with due care Leasehold
and common facilities attached thereto, Lessee shall be obligated to repair, by
taking on costs, material and equipment such as doors, gates, sanitary
installations, illumination elements, glass panels, heating and air-conditioning
installations existing and available in Leasehold and fixtures handed over to
itself within the frame of provisions of Annex-1 herewith and to have
maintenance work performed as long as hereby lease contract remains valid and in
effect.

 

14.7 Lessee shall be under obligation of advising Lessor of any damage of
significance that occurred inside freehold in writing within one day to follow
date on which such a damage took place.

 

14.8 It is incumbent upon Lessee to ensure in line with safety measures in
application in the freehold safety of customers, staff and all third parties
having relations with freehold. Lessee shall be personally and individually
accountable for any and all events, incidents to take place inside freehold
within the meaning of provisions of hereby clause.

 

14.9 It shall be deemed prohibited to grant permission by Lessee for storage
inside leasehold of illegal explosives and of similar chemical materials and
items or to cause haulage of the same by means of vehicles owned by Lessee. The
same prohibition shall be deemed valid and in effect for materials deemed
environmentally insecure.

 

14.10 Lessor by giving notice to Lessee may have constructive modifications
performed required for change, maintenance, repair in freehold undertaken for
prevention of risks and dangers affecting security or for removal of risks
likely to cause threat to freehold. Lessee shall bear material and moral
inconveniences such as noise, dust, soil to arise in connection with such works
to be undertaken within the scope of hereby clause.

 

OBLIGATION OF LESSEE NOT TO HIRE LEASEHOLD TO THIRD PARTIES

 

CLAUSE 15. Lessee shall not hire leasehold to third parties as well as shall not
leave leasehold to third parties for these latter to avail themselves of its use
without seeking approval for in writing from Ankara Cyberpark. Practice to the
contrary shall be left to the discretion and approval in writing of Ankara
Cyberpark. Lessee is not entitled to make any statement or to take on any
obligation as to putting a personal or in kind limitation whatsoever on
leasehold. Lessee cannot displace, convey, carry fixtures mentioned in Annex-1
to hereby Contract and parts and pieces of leasehold to any other place outside
of location described as freehold site and cannot displace the same without
seeking approval in writing of Ankara Cyberpark.

 

CLAUSE 16. Following signature and delivery of hereby Contract by and between
the parties, Lessee shall have leasehold insured for the duration of lease term
with an insurance company deemed reputable by the Office of the President for
the Board of insurance assessment of the Office of the Under Secretary to
Treasury of the Office of Prime Minister of the Republic of Turkey, under
conditions and clauses to be imposed by Lessor on and over insurance value this
latter shall indicate. Lessor shall not be held accountable for non coverage of
any risk falling outside of coverage of insurance contracts entered into by and
between Lessee and subject insurance company. It is incumbent upon Lessee to
have, to cover lease term, in connection with lease hold, insurances of tenant
financial liability and of neighboring financial liability executed. Lessee
shall be deemed obligated to perform in complete and without defect whatsoever
all liabilities to arise from the afore-mentioned insurance policies.
Obligations of paying premium, of paying interests for delay in payment of
premiums in arrears, of giving insurer information requisite and necessary for
conclusion of contract, notification to insurer of occurrence of relevant danger
or risk, notification of enhancement of risks involved to insurer shall
personally and individually lie with Lessee. Lessor shall be named as
beneficiary in insurance policies to be submitted to Lessee by insurer. In this
connection, the insured Lessor shall avail itself of all and any right to arise
from the said insurance policies and Lessor shall be the only one beneficiary of
the subject insurance policies. Lessee shall be charged with submitting within
one month as from date of lease commencement, the latest, Lessor insurance
contract and duplicates of insurance policies. On occurrence of any event
contrary to the provisions of the Clause 16, there shall lie with Lessor to
immediately terminate lease contract herein. If Lessee becomes bankrupt,
insurance damages payable in conformity with the named insurance contracts shall
not be included into Lessee’s portfolio.

 

ACTUALIZATION OF RISKS TAKEN UNDER GUARANTEE BY WAY OF INSURANCE

 

CLAUSE 17. In the event risk of all and any type, whether under insurance
coverage or not, arising from whatsoever cause, becomes actual either partial or
in full or its propensity of actualization becomes closer and imminent, Lessee
shall accept, consent to and undertakes to take immediately and without a loss
of time all and any steps and measures necessary and requisite to ensure that no
loss and damage is incurred at leasehold and to save life and chattel, to
immediately inform police, gendarmeries, security forces, fire departments,
relevant aid



--------------------------------------------------------------------------------

and rescue teams, all and any authorities concerned, to take all and any
protective measures to lessen, diminish loss and damage likely to occur, to have
such measures taken, to take evidence of all measures taken, of and about the
incident, damage, to provide, secure, determine, keep, preserve evidence, proof,
certificate, document and information to ease investigation of the incident and
to facilitate indemnification. Being all of these doings under the obligation
Lessee bears, it shall fall upon itself to advise Ankara Cyberpark of all
developments by using immediately the fastest communications means available to
itself, to provide documentary evidence to clear incident and causes which lead
to its occurrence, to help Lessor to determine evidence for damage and loss by
formal authorities, to immediately submit certificates which require being given
by itself to the concerned authorities, to the relevant insurance company, and
to Ankara Cyberpark, to inform, denounce those having interest in, ill will or
tort, fault, omission in connection with subject incident, to make knowledge
available to itself known immediately by police, security forces and all
concerned authorities, to help, assist all doings which such authorities intend
performance, to give them hand in fulfilling their tasks. If Lessee declines
from fulfilling in part or in whole obligations to fall upon itself to perform,
then Lessee accepts, consents to, declares and takes on that all loss and damage
incurred or likely to be incurred by Ankara Cyberpark and all costs and expenses
to be incurred thereby shall be indemnified immediately and at once by itself.

 

LESSEE OBLIGATION TO MAKE KNOWN RISK ENHANCEMENT IN INSURANCE

 

CLAUSE 18. In the event Lessee, by acting at variance with the provisions of
hereby lease Contract or even if by not so doing, causes insurance risk to
enhance as a result of faulty doings, attitudes, behaviors done and taken by
itself and/or causes Ankara Cyberpark to remain outside of indemnification
clauses of insurance policies, and declines from making known this fact to
Ankara Cyberpark, it shall accept, consent to and undertake to pay immediately
all insurance premiums to ensure continuance of insurance indemnification as
soon as this fact is becomes known to insurance company as a result of
information to be provided by Ankara Cyberpark.

 

ALLOCATION OF INSURANCE INDEMNIFICATION

 

CLAUSE 19. In the event a loss and damage makes itself manifest within the scope
of insurance indemnification and Ankara Cyberpark does make no bid to terminate
contract in accordance with provisions of Clause 36 herein under, insurance
indemnification recovered from insurance company shall be allocated to removal
of damage arisen or to its full substitution. However, in the course of such
allocation, owing to risks falling outside of insurance coverage and/or owing to
costs incurred in excess of insurance coverage, onus of all payments to be made
shall lie with Lessee. Lessee shall anyhow retain the right to have recourse to
third parties that by their omission or tort have caused incident to take place.

 

NON EXTENSION OF LEASE TERM BY REASON OF TIME SPENT TO REMOVE DAMAGE

 

CLAUSE 20. Time spent in the course of removal of damage incurred or in
substitution of leasehold in case of full indemnification shall not be added to
extend lease contract. Lessee shall continue to fulfill on time and in complete,
without a fault, all liabilities arising from hereby Contract. In the event if
it becomes proven that Lessor is exclusively and single-handed faulty in the
incident which caused occurrence of loss and damage, then such a term shall be
extended for inclusion into lease term.

 

NON LIABILITY OF ANKARA CYBERPARK OF DAMAGE TO THIRD PARTIES AND TO ENVIRONMENT
CAUSED BY LESSEE IN THE COURSE OF ITS USING OR RUNNING LEASEHOLD

 

CLAUSE 21. The onus to arise from loss and damage of all and any sort and degree
caused to leasehold, to Ankara Cyberpark, and to all third parties, to goods and
chattels, to environment and Nature shall lie upon Lessee. In any case, right of
recourse of Ankara Cyberpark owing to all claims for indemnification is
retained.

 

LIABILITIES OF THE PARTIES ARISING FROM THEIR OPERATIONS AND DISCRETIONARY
ACTIONS

 

CLAUSE 22.1 There shall be deemed that the parties in all their operations and
actions acted discretionary.

 

22.2 In cases where Ankara Cyberpark is deemed to bear onus, this latter shall
be held accountable for loss and damage, either material and actual, incurred by
Lessee. However such an onus shall not cover damage to arise from deprivation
from profits, loss of employment and losses mentioned in the article 105 of the
Code of Obligations.

 

OTHER LIABILITIES TO FALL ONTO ANKARA CYBERPARK

 

CLAUSE 23.1 Lessor shall be obligated to keep in working order leasehold in the
course of lease term so that Lessee benefits from and with this purpose in mind
shall be under obligation of refurbishing, repairing and maintaining in good
order bearing walls, roofs, boiler of heating system used jointly, pumps, water
supply and



--------------------------------------------------------------------------------

power supply installations, main water trunks, ductworks and similar fixtures.
However, if damage is caused to occur by Lessee, then all costs of repair shall
be borne by itself.

 

23.2 The parties have come to agreement and have undertaken that all and any
trade-related secrets and confidential information coming to their knowledge in
the course of hereby Contract term shall in no way be divulged to third parties.
Undertakings of the parties in this connection shall remain valid and in effect
and be binding termless the parties even if the present Contract is terminated
irrespective of whatsoever reason. Lessor shall retain rights to bring action
and to claim damages either direct or consequential originating from failure by
the adverse party to comply with above stated obligations.

 

OBLIGATION OF LESSEE TO ABIDE BY LAW AND REGULATIONS

 

CLAUSE 24.1 It shall be incumbent upon Lessee to abide by all provisions set
forth in acts and regulations applicable in respect and with regard to hereby
lease contract and Lessee, in case of failure by itself to comply with
regulations in effect, shall be obligated to indemnify Lessor for loss and
damage incurred or to be suffered by this latter on account of such
non-compliance.

 

24.2 The onus of using leasehold, for which a lease is granted by Lessor namely
Ankara Cyberpark, in a way and manner to conform to one’s own object within
frame of provisions of Acts and legislations shall lie upon Lessee. In the event
Lessee breaks, violates, infringes law, acts, behaves contradictory to and at
variance with trade codes, makes bid to involve in smuggling and /or becomes
involved in illegal trafficking, all criminal and legal responsibilities to
originate from such doings shall lie with Lessee. To give no room to any
hesitation, all criminal liability, whether moral or material, to arise from
doings, all and any sort, of Lessee, to originate from deeds, actions, carried
out, performed, done by and events having connection with these doings, which
may be asserted, indicted, claimed by third parties, legal entities and real
persons shall exclusively and especially with Lessee. Lessor shall at all times
retain the right of terminating single-handed hereby Contract after careful
consideration of all deeds, acts, doings by Lessee posing a threat to putting
into operation of hereby Contract of lease, having adverse effects, whether
direct or indirect, on other tenant companies located in the same leasehold or
causing them to bear noise or inconvenience and after reckoning all complaints
raised and to be originated by third parties, legal entities and real persons
(inclusive of all complaints in writing, verbal, visual, and also complaints,
dissatisfactions, criticism raised and expressed by customers, without any
limitation whatsoever), and also measures, steps taken to overcome such
complaint based difficulties, in addition to all and any circumstances,
conditions to give harm or to cause damage to good reputation of Lessor and
other tenants, with care to preserve rights to take proceedings and raise claims
for originating from hereby Contract, relevant Acts and codes. On occurrence of
such circumstance, Lessor, with the object of demanding compensation for damage
it would incur, may apply at its discretion for using all of the rights
available to itself either as a whole or in part.

 

OBLIGATION BY LESSEE TO RENEW SECURITIES WHOSE TERM IS COMPLETED WITHIN LEASE
TERM

 

CLAUSE 25. Lessee shall be under obligation of extending term of securities
coming to a close within lease term or of ensuring that these are extended.
Failing that, Ankara Cyberpark shall become entitled with terminating at once
hereby Contract.

 

OBLIGATION BY LESSEE TO INFORM AND TO MAKE STATEMENT TO ANKARA CYBERPARK

 

CLAUSE 26. Lessee shall make known Lessor such information on and about
leasehold being handed over to itself, being not handed over, being handed over
late or in a defective manner, that it has accepted, consented to delivery under
such circumstances or denied acceptance to delivery under such conditions,
approved partial delivery, on and about damage and loss incurred at leasehold,
on third parties having raised claim on leasehold, on measures precautionary and
seizures precautionary being imposed upon leasehold, on leasehold being
detrimental to environment, to life and chattel, on displacement of fixtures
within leasehold and on occurrence of other matters of relevance, immediately
and in writing to Ankara Cyberpark and shall submit voucher, receipts, accident
report, deed of protest, notification, minutes drawn up by offices of bailiff,
and other documentary evidence of relevance and present a duplicate thereof.

 

OBLIGATION BY LESSEE TO ADVISE ANKARA CYBERPARK OF MODIFICATIONS IN LEASEHOLD

 

CLAUSE 27. Lessee accepts, consents to, declares, states and undertakes that it
shall advise Ankara Cyberpark of all changes, modifications, alterations to
occur at its management board, between its managing directors, between persons
entrusted with powers to bind and represent itself, or in the scope of powers of
representation, in trade title, in its articles of incorporation, in the address
of its corporate seat, all and any changes whose notification is requisite and
necessary by reason of hereby Contract immediately next to their occurrence in



--------------------------------------------------------------------------------

writing to Ankara Cyberpark, that all onus to originate from failure by itself
to advise such alterations, modifications, and changes shall lie upon itself,
that all transactions, proceedings to be initiated shall be binding itself, that
it shall not be deemed sufficient to raise objection to Ankara Cyberpark to have
as ads published such modifications in the Official Trade Registry Gazette of
Turkey and/or at any other media within the frame of regulations in effect.

 

OBLIGATION BY LESSEE TO MAKE SPECIFIC THAT LEASEHOLD IS LESSOR’S PROPERTY

 

CLAUSE 28. In the event precautionary measures, precautionary seizure, simple
measure, are imposed or third parties raising claim on leasehold, Lessee shall
bring forward first that leasehold is a property owned by and pertaining to
Ankara Cyberpark and shall notify the same day this latter in writing about the
case.

 

PROCEDURE ON NOTIFICATION

 

CLAUSE 29. The parties shall effect notification of notice, protest, declaration
and statement stemming from implementation of hereby Contract and annexes
thereto to the parties and to authorized representatives of the parties through
delivery by hand in return for signature or by means of registered mail with
fees prepaid, providing no term or condition to make notification through Notary
Public exists.

 

EXTENSION OF LEASE TERM

 

CLAUSE 30.1 If Lessee demands extension of lease term at least three months
prior to hereby Contract completion date, Ankara Cyberpark, if it deems this
appropriate, may extend the term by determining and reckoning new conditions of
contracting. Ankara Cyberpark may reject acceptance of a such demand by Lessee
and may request release of leasehold on completion of lease term set forth in
Annex 1 herewith without asking compliance with any term and condition and may
retain remedies it has at its disposal in this regard.

 

30.2 In case the parties come to term on having hereby lease term completed and
on starting a new term of lease, the new rent may be raised at most at the rate
of 5 per cent on the basis of US dollar per year to be added to rent payable for
and within the previous term. In case the parties come to agreement on extension
of contract term, Lessee shall be under obligation to renew securities provided
for the previous year to cover term and rent in accordance with extended period.
Failure by Lessee to comply with renewal of securities shall be deemed a breach
of lease contract and Lessor shall be entitled to demand release immediate of
freehold from Lessee.

 

CONTRACT COMPLETION AND RELEASE OF LEASEHOLD

 

CLAUSE 31.1 Hereby contract comes to an end when lease term comes to a
completion without being there for necessary and requisite to issue
notifications or forward deed of protest.

 

31.2 Lessee accepts, agrees, consents to and undertakes beforehand that, unless
an agreement to the contrary is entered into by and between the parties or
unless the term of hereby contract is extended, it shall release leasehold
without attempting to impose any term or condition within ten days at most of
date on which lease term has come to a completion. Rent to accrue on account of
days to run till Lessee hands over Leasehold full and in complete within release
term shall be payable in cash to Ankara Cyberpark on the basis of rent payable
per day.

 

31.3 Lessee in the course of its releasing leasehold may dismount interior
decoration done by itself, and may take accessories and fixtures movable and
suitable for being dismantled without causing no damage onto outer and internal
leasehold structure or may leave the same to Lessor, if this latter displays an
interest thereat, providing fees thereof are paid. All and any damage to emerge
in the course of dismantling shall be under Lessee’s liability. Accessories and
fixtures unfit for being dismounted and amendments, modifications made under
consent in writing granted by Lessor connected to the main structure shall
become Lessor property. Excepting regular wear and tear originating from
ordinary use and from passing of time, Lessee shall be obligated to hand over
leasehold at the completion of lease term as it was when delivered to Lessee.

 

31.4 On coming to a completion of lease term, Lessee shall not be entitled to
raise claim for compensation for constructive works undertaken and done by
itself and to make further demand under whatsoever title this may be.

 

31.5 Lessee, when moving away from leasehold, shall be under obligation to pay
all rents, if any, and all debts to the exception of rent arising from
overheads, electric supply, communication fees and to present Lessor documentary
proof and invoices in respect of payment of such debts and to return Lessor keys
previously handed over to itself.



--------------------------------------------------------------------------------

31.6 In the event the contract is terminated, till release is effected, Lessee
shall be required to grant permission for the prospective lessees to come to see
leasehold in company of a representative to be nominated by Lessor within
working hours. Such visits shall be effected in compliance with days and hours
to be agreed on beforehand.

 

CONTRACT TERMINATION BY ANKARA CYBERPARK USING ITS RIGHT OF TERMINATION

 

CLAUSE 32. Ankara Cyberpark shall be entitled to immediately terminate contract
without granting a term for release when and if its counter part passes away,
its legal entity comes or is brought to a term, becomes insolvent, a judicial
decision is taken for its liquidation, becomes bankrupt, an application is made
for its composition, receives a bankruptcy certificate, its inability to pay
debts becoming confirmed in accordance with the provision of the article 82 of
the Code of Obligations, its company as a result of consolidation or mixture
becomes dissolved, its chattel real and movables are assigned to third parties.

 

DEFAULT INTEREST

 

CLAUSE 33. If Lessee defaults in making payment of rents made mention of in
Annex 1 to hereby Contract, Lessee agrees and undertakes that default interest
to accrue on the assumption that term of rent not paid in part or in full is the
date of commencement of default interest shall become payable to Ankara
Cyberpark. The said default interest shall be reckoned to take inception from
dates on which Lessee defaulted on the basis of 100 per cent for payments in
Turkish currency and of 15 per cent for payments indexed to foreign currency in
US dollar.

 

DEFAULT BY LESSEE TO PAY RENTS

 

CLAUSE 34.1 In the event Lessee defaults in making payment of rent in accordance
with the provisions of the Annex-1 to hereby Contract and fails to make payment
of rent, together with default interest to accrue on the basis of the Clause 33
of hereby Contract, within a term of 30 days to be granted within the frame of
hereby Contract by Ankara Cyberpark, this latter shall be entitled to
immediately terminate hereby Contract.

 

34.2 On Lessee defaulting repeatedly within a term of six months to pay rents in
accordance with the provisions of Annex-1 of hereby Contract, then Ankara
Cyberpark shall be authorized to terminate contract at once.

 

ANKARA CYBERPARK’S RIGHT TO CONTRACT TERMINATION DUE TO FAULT OR OMISSION BY
LESSEE

 

CLAUSE 35. If Lessee acts at variance with provisions regarding maintenance and
repair of the Contract herein and irrespective of caution made to itself
together with a grant of term of fifteen days, keeps on defaulting obligations
on maintenance and repair borne by itself, Ankara Cyberpark shall be authorized
to terminate Contract.

 

ANKARA CYBERPARK’S RIGHT TO CONTRACT TERMINATION IN CASE OF FULL DAMAGE TO
LEASEHOLD.

 

CLAUSE 36. Ian the event leasehold becomes damaged and is brought under a
condition that would make its employment impracticable for purposes which hereby
Contract pursues, then Ankara Cyberpark shall be authorized to terminate
Contract if a desire in this way is expressed or may choose to act in accordance
with provisions of Clause 19 of hereby Agreement.

 

PROVISIONS REGARDING CONTRACT TERMINATION

 

CLAUSE 37. In the event Ankara Cyberpark terminates Contract on the basis of any
one or several of rights of contract termination, leasehold shall be returned
and handed over to Ankara Cyberpark within fifteen days with costs of
dismantling, haulage, transport insurance, conveyance and handling borne by
Lessee. In case Lessee choose to act at audience with the above, all costs and
expenses to be incurred on account of above doings shall be payable by Lessee.

 

ALL RENTS BECOMING ACCELERATED

 

CLAUSE 38. In the event Ankara Cyberpark chooses to terminate contract by
banking on any or several of rights of termination mentioned in clauses 32, 33,
34, 35, 36 and 37 of hereby Contract, all rents not yet due in accordance with
Annex-1 of hereby Contract shall become due and accelerated and Lessee shall be
obligated to pay all at once all rents becoming due within 15 (fifteen) days.

 

ANKARA CYBERPARK’S RIGHT TO TAKE PROCEEDINGS AND RIGHT TO SELL OUT FREEHOLD

 

CLAUSE 39. In case credits from Lessee gains acceleration either in full or in
part, Ankara Cyberpark shall be authorized, without recourse to caution,
protest, grant of term, to make recourse to remedies available to itself such as
raising claim against Lessee, starting proceedings, requesting enforcement of
precautionary measures,



--------------------------------------------------------------------------------

inclusive of seizure, distraint. Ankara Cyberpark, even if warranties have been
provided against its credits by means of placing under pledge chattel real
and/or movable, even if personal securities have been given or even such
warranties have not yet become due , may ask recourse against Lessee of
distraint, insolvency or execution. All costs and expenses which Ankara
Cyberpark would incur in connection with above matters, all costs of proceedings
and execution, dues and duties, Court fees, fees of representation in the amount
of ten percent to be assessed on and over amount of credits to be recovered
shall become payable to Ankara Cyberpark by Lessee, in the event the Court rules
a decision in favor of Ankara Cyberpark.

 

NOTIFICATION ADDRESSES

 

CLAUSE 40. The parties to hereby Contract accept, agree, undertake that
addresses specified by themselves in Contract herein are their addresses of
notification and all and any notification made, sent, forwarded to the said
addresses shall be deemed to have been made to themselves. The parties shall
further consent to and take on that unless changes to take place in their
addresses of corporate seat in conformity with the provisions of the clause 30
of Contract herein are notified to adverse parties in writing as appropriate,
notifications made to their prior addresses shall be deemed to have been made to
themselves.

 

RETENTION OF RIGHTS

 

CLAUSE 41. Rights, authorizations, delegations, and claims arising, emerging,
originating from hereby Contract of the parties hereto even if not used once or
several times shall not be construed as the parties have dispensed with such
entitlements.

 

PARTIAL INVALIDITY

 

CLAUSE 42. Invalidity, cancellation, abrogation, contradiction to legal issues
or inability to enforce seen, noticed in hereby Contract and in annexes thereto
as well as in relevant documentary evidences and certificates attached hereto
shall not affect validity of other provisions and of other documents.

 

REPRESENTATIONS AND DELEGATIONS

 

CLAUSE 43. The expressions “Ankara Cyberpark” and Lessee or tenant “specified in
hereby Contract and annexes hereto shall in the same include authorized
representatives and delegates of the respective parties.

 

FIELD OF EFFECTIVENESS

 

CLAUSE 44. All persons forming the parties to hereby Contract are fully in
agreement that provisions regarding drawing up, signature, entering into effect,
putting into application and termination of contract shall be arranged by hereby
contract.

 

APPLICABLE LAW, SCOPE AND COURT OF JURISDICTION

 

CLAUSE 45.1 In settlement of disputes to arise, originate from construction and
implementation of hereby Contract between the parties hereto, the Courts of
Ankara and the offices of the bailiff thereat shall have jurisdiction over.

 

45.2 In construction of hereby contract and of annexes hereto and in application
thereof and in cases where nothing as provision is available to cover the issue
in litigation, the Act 6570 on rents applicable to chattel real, the Code of
Trade of Turkey, the code of Obligations, and regulations applicable thereto and
other relevant legislation shall be valid and in effect.

 

PROVISIONS ON EFFECTIVENESS

 

CLAUSE 46.1 Hereby Contract shall enter into effect within the frame of
agreement by Ankara Cyberpark on completion and fulfillment without defect of
and with due consideration to all conditions set forth herein under, under
obligations borne by Lessee and next to realization and execution of provisions
set forth in subparagraphs below. Provisions as to indemnification by Lessee of
Ankara Cyberpark mentioned in hereby Contract have become effective as from date
of contract signature.

 

46.2 Provision by Lessee of securities mentioned in Annex 1, determined and
claimed by Ankara Cyberpark and handing over, delivery of the same.

 

46.3 Submission and delivery to Ankara Cyberpark of certificates attesting that
all permits, licenses and approvals, which legislation in effect and hereby
contract require and which Ankara Cyberpark had stipulated procurement and
submission by Lessee or duplicates authenticated by Notary public thereof.



--------------------------------------------------------------------------------

46.4 Payment in cash of rent which requires being paid in advance to Ankara
Cyberpark by Lessee before this latter moves to leasehold as stated in Annex 1
hereto.

 

In the event conditions stipulated above are not fulfilled within sixty days as
from date on which hereby contract has been drawn up, hereby Contract shall be
deemed null and void, unless stipulated otherwise. In case Contract becoming
ineffective owing to non-fulfillment of conditions within sixty days as from
date of its drawing up, and meaning nothing as agreement, Lessee shall have no
right to have recourse to raising any claim from Ankara Cyberpark and in
addition to that , Lessee shall indemnify and pay , together with default
interest thereon mentioned in Contract, damage incurred by Ankara Cyberpark on
account of contract being rendered abortive, within no later than three days as
from date of notification in writing to itself.

 

LESSOR RIGHT TO TERMINATE SINGLE-HANDED CONTRACT

 

CLAUSE 47. Lessor shall be authorized to have recourse to the above remedy in
cases Lessee performs obligations falling upon itself in a deficient or faulty
manner or defaults or fails to fulfill the same, without prejudice to other
rights at its disposal.

 

Hereby lease contract consisting of forty seven clauses set down on nine pages
to the exception of annexes thereto has been drawn up as one original on
08/08/2005 by the parties hereto whose seal are affixed and hands subscribed
herein under. The original has been given to Lessor, whereas a duplicate thereof
is submitted to Lessee.

 

Annex 1: Special provisions.

Annex 2: Management plan.

Annex 3: Signature circular pertinent to parties involved.

 

Act, regulations and guidelines are ordinary annexes to hereby Contract which
shall be considered to be an integral part to Contract herein.

 

Ankara Teknoloji Gelistirme Bölgesi Kurucu ve Isletici

A. S.

      Synplicity Arastirma Gelistirme Ltd. Sirketi Mustafa Attilla       Gary
Meyers Executive manager and delegated member       Company associate Signature
  /s/    MUSTAFA ATTILLA               Signature   /s/    GARY MEYERS        

Date of signature: 08/08/2005

     

Date of signature: 08/08/2005



--------------------------------------------------------------------------------

ANNEX-1 SPECIAL PROVISIONS

 

LESSOR    Ankara Teknoloji Gelistirme Bölgesi Kurucu ve Isletici Anonim Sirketi

LESSEE

    

Trade title

   Synplicity Arastirma Gelistirme Ltd. Sti.

Corporate seat and telephone no.

  

Ankara Teknoloji Gelistirme Bölgesi, Cyberpark, Cyberplaza

A. Blok 3. Kat No: A308 06800 Bilkent ANKARA

Tel: (312) 242 03 94

Trade Registry number

   NEW RECORD

Tax office / tax registration no.

   NEW RECORD SECURITIES    22 (twenty-two) pieces of promissory notes each
bearing a sum of YTL 2.882 (twenty eight hundred and eighty two new Turkish
liras) drawn up in favor of Lessor LESSOR ADDRESS    Ankara Teknoloji Gelistirme
Bölgesi, Cyberpark, Cyberplaza A Blok, 3. Kat No: A308 06800 Bilkent-ANKARA
LEASEHOLD SITE    Office of 111 sqm mentioned in the floor plan attached, with
number A308, Cyberplaza A Blok 3.Kat LEASE TERM    Two (2) year LEASE TERM
BEGINNING AND COMPLETION DATES   

Date of beginning 15/08/2005

Date of completion 15/08/2007

RENT (Monthly)    2.442.- YTL (twenty four hundred and fourty two new Turkish
liras) (exclusive of value added tax) RENT(total for two years)    58.608 YTL (
fifty eight thousand six hundred and eight) new Turkish liras, (exclusive of
value added tax) OVERHEADS SHARE    The share shall five new Turkish liras per
sqm for the first year (exclusive of value added tax) SPECIAL PROVISIONS   

1- Lessee shall establish oneself in the office of 111 sqm on A Blok, third
floor, A 308, at address as above

 

2- External bearing walls, floor covering, suspended ceiling , ventilation
installations, data, telephone cabling ductwork of the leasehold mentioned above
shall be provided as standard by Lessor. Costs of any alteration to be made
inside leasehold in connection with substructure which need to be brought to
sites of common usage shall be borne by Lessee. In connection with alterations
and / or constructive works to be undertaken no claim shall be allowed for
Lessee to arise against Lessor. Lessee shall before starting alterations shall
submit Lessor two sets of architectural, electrical and mechanical projects
which it intends performance. However, Lessee shall initiate such constructive
works next to its obtaining approval in writing from Lessor. Anything to which
Lessor denied acceptance in writing cannot be done. Failing that, a fine at the
rate ten percent of the total rent payable in the course of two years shall be
imposed as penalty and contract herein may be terminated single –handed by
Lessor with care to retain reserved all and any recourse to legal remedies. As
regard loss and damage to originate from in amount in excess of fine likely to
be assessed, all claims shall be kept reserved. Alterations and /or
constructions, undertaken within the frame of provisions of the clause 31.3, to
cause harm to leasehold being linked to main structure, exhibiting difficulties
in respect of dismantling shall lie with Lessor after lease relations come a
term. There is exigency for subject alterations to come to a completion within
no later than one month.

 

3- Lessee shall pay in cash and all at once YTL 11.527 eleven thousand five
hundred and twenty seven new Turkish liras as deposit in cash with subscription
of hereby contract. This refundable security deposit is to be returned to the
Lessee in the end of the lease term if the leasehold is returned in the same



--------------------------------------------------------------------------------

    

condition (with normal tear and wear acceptable) as was handed over in the
beginning of the lease term.

 

4- Lessee together with subscription of hereby contract shall pay in cash and
all at once YTL 8,645 (eighty six hundred and forty five new Turkish liras) to
Lessor as payment in advance for three consecutive months. Payment for rent for
months ahead shall be payable again in advance on completion of three months
term.

 

5- Lessee shall start paying share to fall to itself from overheads as from
August, 2005.

 

6- In the course of lease term, Lessee shall be under obligation to have
financial liability insurance and neighboring financial liability insurance
effected in connection with leasehold. Lessee shall be liable to have leasehold
insured on the basis of value assessed as no less than YTL 600 per sqm and shall
further be accountable for paying insurance premiums on time. Obligations of
paying premium, of paying interests for delay in payment of premiums in arrears,
of giving insurer information requisite and necessary for conclusion of
contract, notification to insurer of occurrence of relevant danger or risk,
notification of enhancement of risks involved to insurer shall personally and
individually lie with Lessee. Lessee shall be liable to fulfill without defect
all liabilities originating from insurance contracts. Lessor shall be named as
beneficiary in insurance policies to be submitted to Lessee by insurer. In this
connection, the insured Lessor shall avail itself of all and any right to arise
from the said insurance policies and Lessor shall be the only beneficiary of the
subject insurance policies. Lessee shall be charged with submitting within one
month as from date of lease commencement, the latest, Lessor insurance contract
and duplicates of insurance policies.

 

7- The promissory notes listed in Securities section above are meant to be a way
to enforce the timely payment of the rent. For each timely payment of a month's
lease, one promissory note will be duly returned to the Lessee. In the end of
the lease period, the last promissory note will be returned to the Lessee if all
the payments-lease and overhead share-have been made on time.

 

8- The parties have come to agreement and have undertaken that all and any
trade-related secrets and confidential information coming to their knowledge in
the course of hereby Contract term shall in no way be divulged to third parties.
Undertakings of the parties in this connection shall remain valid and in effect
and be binding term less the parties even if the present Contract is terminated
irrespective of whatsoever reason. The Parties retain shall retain rights to
bring action and to claim damages either direct or consequential originating
from failure by the adverse party to comply with above stated obligations.

 

9- This Agreement is signed between the Parties as two original copies
comprising one original copy in Turkish and one original copy in English. In the
event that a dispute arises from the implementation of this Agreement or there
occurs a conflict of interpretation between documents, Turkish version of the
Agreement shall take precedence.

 

10- The onus to arise from loss and damage of all and any sort and degree caused
to leasehold, to Ankara Cyberpark, and to all third parties, to goods and
chattels, to environment and Nature shall lie upon Lessee. Loss and damage of
all type and grade originating from Lessee, from its staff, its customers, from
any third party having relation with Lessee at variance with such an obligation
shall lie with Lessee.

                                           



--------------------------------------------------------------------------------

    

 

11- After Lessee becomes established in the region, after leasehold is handed
over to itself, invoices of rents paid in advance by Lessee shall be arranged on
a month basis.

 

12- Lessee has consented to abiding by decisions already taken by plaza
management.

 

13- Stamp duties arising from hereby Contract shall pertain to Lessee.

FIXTURES DELIVERED    Floor covering, suspended ceiling, data, substructure for
telephone cabling, ventilation installations, illumination installations.

 

Date on Which To Pay Rent: Rent of each month shall be payable in cash by Lessee
within the first five days of a month. In the event Lessee defaults in making
payment to Lessor or pays less than it should, contract shall not enter into
effect unless provided otherwise and ANKARA CYBERPARK shall become authorized to
do not hand over leasehold, if handed over, to take immediately the same back.
As long as hereby lease contract is in effect, if delay is faced in performance
of payments, Lessee accepts, declares, undertakes that it shall pay all at once
term difference to be assessed by ANKARA CYBERPARK at the rate of 15 (fifteen)
per cent for payments in US dollars, and at the rate of 100 (one hundred) per
cent for payments in new Turkish lira. Moreover in case rent for a month is not
paid on time, all rents pertinent to months ahead pertinent to the lease term
shall become accelerated. Lessee accepts, states and takes on to pay in cash and
all at once all loss and damage originating from above premises of Ankara
Cyberpark. Rents shall be lodged with banks in accounts set forth below of
ANKARA Cyberpark as such to gain valor at the commencement of each month.

 

GARANTI BANK BILKENT BRANCH-OFFICE YTL    393-6299445 USD    393-9096055 EUR   
393-9096054 YAPI KREDI BANK BILKENT SUBESI BRANCH-OFFICE YTL    0641-1000360-8
USD    0641-3004775-3 SEKERBANK BILKENT TEKNOPARK BRANCH- OFFICE YTL    25650614
USD    25650615

 

In the event rents indexed to USD or EUR are paid in YTL, rents shall be
reckoned on the basis of conversion rate in effect at the Central Bank of Turkey
on date of payment. If it happens that the day on which to deposit rent is an
official vacation day, the day subsequent to that day, which should be a working
day, shall be deemed to be that day of payment for rent and rents shall be
deposited on that day the latest. Rents mentioned above being non-inclusive of
value added tax, amount of value added tax requisite and necessary to lodge with
for each lease term shall be added to rents. In case legislation in effect as to
rates of value added tax is amended, new amounts of value added tax shall be
added.